 

Exhibit 10.4

 

Execution Version

 

 

PLEDGE AND SECURITY AGREEMENT

dated as of November 15, 2018

among

WAITR Inc.



and

Each Other Grantor
From Time to Time Party Hereto

and

Luxor Capital Group, LP
as Collateral Agent

 

 

 

 

 

TABLE OF CONTENTS

 

    Page ARTICLE I Defined Terms 1 Section 1.1 Definitions 1 Section 1.2 Certain
Other Terms 4       ARTICLE II Grant of Security Interest 5 Section 2.1
Collateral 5 Section 2.2 Grant of Security Interest in Collateral 5      
ARTICLE III Representations and Warranties 6 Section 3.1 Title; No Other Liens 6
Section 3.2 Perfection and Priority 6 Section 3.3 Locations of Inventory,
Equipment and Books and Records 6 Section 3.4 Pledged Collateral 7 Section 3.5
Instruments and Tangible Chattel Paper Formerly Accounts 7 Section 3.6
Intellectual Property 7 Section 3.7 Commercial Tort Claims 8 Section 3.8
Specific Collateral 8 Section 3.9 Enforcement 8       ARTICLE IV COVENANTS 8
Section 4.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents 8 Section 4.2 Changes in Locations, Name, Etc 9 Section 4.3 Pledged
Collateral 9 Section 4.4 Accounts 10 Section 4.5 Commodity Contracts 10 Section
4.6 Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper 10 Section 4.7
Intellectual Property 11 Section 4.8 Notices 12 Section 4.9 Notice of Commercial
Tort Claims 12       ARTICLE V Remedial Provisions 12 Section 5.1 Code and Other
Remedies 12 Section 5.2 Accounts and Payments in Respect of General Intangibles
15 Section 5.3 Pledged Collateral 16 Section 5.4 Proceeds to be Turned over to
and Held by Collateral Agent 17 Section 5.5 Sale of Pledged Collateral 17
Section 5.6 Deficiency 17       ARTICLE VI Collateral Agent 17 Section 6.1
Collateral Agent’s Appointment as Attorney-in-Fact 17 Section 6.2 Authorization
to File Financing Statements 19 Section 6.3 Authority of Collateral Agent 19

 

i 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 6.4 Duty; Obligations and Liabilities 19       ARTICLE
VII Miscellaneous 20 Section 7.1 Reinstatement 20 Section 7.2 Release of
Collateral 20 Section 7.3 Independent Obligations 21 Section 7.4 No Waiver by
Course of Conduct 21 Section 7.5 Amendments in Writing 21 Section 7.6 Additional
Grantors; Additional Pledged Collateral 21 Section 7.7 Notices 22 Section 7.8
Successors and Assigns 22 Section 7.9 Counterparts 22 Section 7.10 Severability
22 Section 7.11 Governing Law 22 Section 7.12 Waiver of Jury Trial 22

 

ii 

 

 

ANNEXES AND SCHEDULES

 

Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder Agreement Annex 3 Form
of Intellectual Property Security Agreement     Schedule 1 Commercial Tort
Claims Schedule 2 Filings Schedule 3 Location of Inventory and Equipment
Schedule 4 Pledged Collateral Schedule 5 Intellectual Property

 

iii 

 

 

PLEDGE AND SECURITY AGREEMENT, dated as of November 15, 2018, by Waitr Inc., a
Delaware corporation (“Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 7.6
(together with Borrower, the “Grantors” and each, a “Grantor”), in favor of
Luxor Capital Group, LP (“Luxor Capital”), as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”) for the Lenders and each other Secured Party (each as
defined in the Credit Agreement referred to below).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit and Guaranty Agreement dated as of November 15,
2018 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
Borrower, the other Credit Parties party thereto, Luxor Capital, as
Administrative Agent and Collateral Agent, and the other financial institutions
party thereto, the Lenders have severally agreed to make an extension of credit
to Borrower upon the terms and subject to the conditions set forth therein;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extension of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extension of credit to Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to Collateral
Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extension of credit to Borrower thereunder,
each Grantor hereby agrees with Collateral Agent as follows:

 

ARTICLE I

Defined Terms

 

Section 1.1           Definitions. (a) Capitalized terms used herein without
definition are used as defined in the Credit Agreement.

 

(b)          The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account”, “account
debtor”, “as-extracted collateral”, “certificated security”, “chattel paper”,
“commercial tort claim”, “commodity contract”, “deposit account”, “electronic
chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”,
“investment property”, “letter-of-credit right”, “proceeds”, “record”,
“securities account”, “security”, “supporting obligation” and “tangible chattel
paper”.

 



 

 

 

(c)          The following terms shall have the following meanings:

 

“Agreement” means this Pledge and Security Agreement.

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement.

 

“Collateral” has the meaning specified in Section 2.1.

 

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary, which, pursuant to the terms of the
Credit Agreement, is not required to guaranty the Obligations. For the purposes
of this definition, “voting stock” means, with respect to any issuer, the issued
and outstanding shares of each class of Capital Stock of such issuer entitled to
vote (within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than a Credit Party and
its Affiliates which has not been obtained as a condition to the creation by
such Grantor of a Lien on any right, title or interest in such permit, license
or Contractual Obligation or any Capital Stock related thereto, (B) to the
extent the creation of a Lien thereon by such Grantor would result in the
abandonment, invalidation or unenforceability of any right, title or interest of
such Grantor in any such permit, license, or Contractual Obligation or (C) to
the extent that any requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, (1) in each case, to the extent not entered into in
anticipation of the Closing Date or such acquisition and except, in each case,
to the extent that term in such contract providing for such prohibition purports
to prohibit the granting of a security interest over all assets of such Credit
Party or any other Credit Party and (2) with respect to the prohibition in (A)
and (C), to the extent, and for as long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC or any
other requirement of Law, (iii) Property owned by any Grantor that is subject to
a purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than the Borrower and its Affiliates which has not been
obtained as a condition to the creation of any other Lien on such equipment,
(iv) any “intent to use” Trademark applications for which a statement of use has
not been filed and accepted with the U.S. Patent and Trademark Office (but only
until such statement is filed and accepted with the U.S. Patent and Trademark
Office), (v) assets located outside the United States or assets that require
action under the law of any non-U.S. jurisdiction to create or perfect a
security interest in such assets under such non-U.S. jurisdiction, including any
intellectual property registered in any non-U.S. jurisdiction if the creation or
perfection of pledges of, or security interests in, any property or assets would
reasonably be expected to result in material adverse tax consequences to
Holdings and its Subsidiaries, as reasonably determined by the Borrower, (vi)
assets of and equity interests in any Person (other than a wholly owned
Subsidiary) to the extent a security interest is not permitted to be granted by
the terms of such Person’s organizational documents or joint venture documents,
(vii) motor vehicles and other assets subject to certificates of title except to
the extent a security interest therein may be perfected by the filing of a UCC
financing statement and (viii) particular assets if, and for so long as, in each
case, reasonably agreed by the Collateral Agent and the Borrower, the cost of
creating or perfecting such pledges or security interests in such assets exceed
the practical benefits to be obtained by the Lenders therefrom; provided,
however, “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

 



2

 

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
registered Internet domain names.

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Pledged Certificated Stock” means all certificated securities and any other
Capital Stock of any Person evidenced by a certificate, instrument or other
similar document (as defined in the UCC), in each case owned by any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including all Capital Stock listed on Schedule 4.
Pledged Certificated Stock excludes any Excluded Property and any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 4.10 hereof.

 

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 4, issued by the obligors named therein.
Pledged Debt Instruments excludes any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 4.10 hereof.

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
4.10 hereof.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Capital Stock of any Person that is not
Pledged Certificated Stock, including all right, title and interest of any
Grantor as a limited or general partner in any partnership not constituting
Pledged Certificated Stock or as a member of any limited liability company, all
right, title and interest of any Grantor in, to and under any Organization
Document of any partnership or limited liability company to which it is a party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 4, to the extent such interests are not certificated. Pledged
Uncertificated Stock excludes any Excluded Property and any Cash Equivalents
that are not held in Controlled Securities Accounts to the extent permitted by
Section 4.10 hereof.

 



3

 

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Secured Obligations” has the meaning specified in Section 2.2.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable requirement of Law, any of the
attachment, perfection or priority of Collateral Agent’s or any other Secured
Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

 

Section 1.2           Certain Other Terms.

 

(a)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. References
herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.

 

(b)          Other Interpretive Provisions.

 

(i)          Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 

(ii)         The Agreement. The words “hereof”, “herein”, “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(iii)        Certain Common Terms. The term “including” is not limiting and
means “including without limitation.”

 

(iv)        Performance; Time. Whenever any performance obligation hereunder
(other than a payment obligation) shall be stated to be due or required to be
satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including.” If any provision of this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, unless otherwise specified or expressly
limited herein, such provision shall be interpreted to encompass any and all
means, direct or indirect, of taking, or not taking, such action.

 



4

 

 

(v)         Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Credit Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Credit Document.

 

(vi)        Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

ARTICLE II

Grant of Security Interest

 

Section 2.1           Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:

 

(a)          all accounts, chattel paper, deposit accounts, documents (as
defined in the UCC), equipment, general intangibles, instruments, inventory,
investment property, letter of credit rights and any supporting obligations
related to any of the foregoing;

 

(b)          the commercial tort claims described on Schedule 1 and on any
supplement thereto received by Collateral Agent pursuant to Section 4.9;

 

(c)          all books and records pertaining to the other property described in
this Section 2.1;

 

(d)          all property of such Grantor held by any Secured Party, including
all property of every description, in the custody of or in transit to such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power, including but not limited to cash;

 

(e)          all other goods (including but not limited to fixtures) and
personal property of such Grantor, whether tangible or intangible and wherever
located; and

 

(f)          to the extent not otherwise included, all proceeds of the
foregoing.

 

Section 2.2          Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
(the “Secured Obligations”), hereby mortgages, pledges and hypothecates to
Collateral Agent for the benefit of the Secured Parties, and grants to
Collateral Agent for the benefit of the Secured Parties a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor; provided, however, notwithstanding the foregoing, no
Lien or security interest is hereby granted on any Excluded Property and the
term “Collateral” (and any component term thereof) shall not include such assets
constituting Excluded Property; provided, further, that if and when any property
shall cease to be Excluded Property, a Lien on and security interest in such
property shall be deemed granted therein and the term “Collateral” (and any
component term thereof) shall include such assets. Each Grantor hereby
represents and warrants that the Excluded Property, when taken as a whole, is
not material to the business operations or financial condition of the Grantors,
taken as a whole.

 



5

 

 

ARTICLE III

Representations and Warranties

 

To induce the Lenders and each Agent to enter into the Credit Documents, each
Grantor hereby represents and warrants each of the following to Collateral
Agent, the Lenders and the other Secured Parties:

 

Section 3.1             Title; No Other Liens. Except for the Lien granted to
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and other Permitted Liens under any Credit Document (including
Section 3.2), such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others. Such Grantor (a) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments or certificates and (b) has rights in or the power to transfer each
other item of Collateral in which a Lien is granted by it hereunder, free and
clear of any other Lien (other than Permitted Liens).

 

Section 3.2           Perfection and Priority. The security interest granted
pursuant to this Agreement constitutes a valid and continuing perfected security
interest in favor of Collateral Agent for the benefit of the Secured Parties in
all Collateral subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions which as of the Closing Date are specified on
Schedule 2 (which, in the case of all filings and other documents referred to on
such schedule, have been delivered to Collateral Agent in completed and duly
authorized form), (ii) with respect to any deposit account, the execution of
Control Agreements to the extent required by the Credit Agreement, (iii) in the
case of all United States registered Copyrights and Copyright applications,
United States federal Trademarks registrations and applications, and United
States issued Patents and Patent applications for which UCC filings are
insufficient, all appropriate filings having been made with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, (iv) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a Contractual Obligation granting
control to Collateral Agent over such letter-of-credit rights and (v) in the
case of electronic chattel paper, the completion of all steps necessary to grant
control to Collateral Agent over such electronic chattel paper. Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over Collateral Agent’s Lien by operation of law
upon (i) in the case of all Pledged Certificated Stock, Pledged Debt Instruments
and Pledged Investment Property, the delivery thereof to Collateral Agent of
such Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property consisting of instruments and certificates, in each case properly
endorsed for transfer to Collateral Agent or in blank, (ii) in the case of all
Pledged Investment Property not in certificated form, the execution of Control
Agreements with respect to such investment property and (iii) in the case of all
other instruments and tangible chattel paper that are not Pledged Certificated
Stock, Pledged Debt Instruments or Pledged Investment Property, the delivery
thereof to Collateral Agent of such instruments and tangible chattel paper.
Except as set forth in this Section 3.2, or otherwise permitted in the Credit
Agreement or this Agreement, all actions by each Grantor necessary or desirable
to protect and perfect the Lien granted hereunder on the Collateral have been
duly taken.

 

Section 3.3           Locations of Inventory, Equipment and Books and Records.
As of the Closing Date, such Grantor’s inventory and equipment (other than
inventory or equipment in transit, out for repair or in possession of employees,
in each case, in the ordinary course of business) and books and records
concerning the Collateral are kept at the locations listed on Schedule 3, as
updated from time to time pursuant to Section 4.2.

 



6

 

 

Section 3.4           Pledged Collateral. (a) The Pledged Stock pledged by such
Grantor hereunder (a) as of the Closing Date, is listed on Schedule 4 and
constitutes that percentage of the issued and outstanding equity of all classes
of each issuer thereof as set forth on Schedule 4, (b) has been duly authorized,
validly issued and is fully paid and non-assessable (other than Pledged Stock in
limited liability companies and partnerships) and (c) constitutes the legal,
valid and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(b)          As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Collateral Agent in
accordance with Section 4.3(a).

 

(c)          Subject to Section 5.3, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall be entitled to
exercise all of the rights of the Grantor granting the security interest in any
Pledged Stock, and a transferee or assignee of such Pledged Stock shall become a
holder of such Pledged Stock to the same extent as such Grantor and be entitled
to participate in the management of the issuer of such Pledged Stock and, upon
the transfer of the entire interest of such Grantor, such Grantor shall, by
operation of law, cease to be a holder of such Pledged Stock.

 

Section 3.5           Instruments and Tangible Chattel Paper Formerly Accounts.
No amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Collateral Agent, properly endorsed for transfer, to the extent
delivery is required by Section 4.6(a).

 

Section 3.6           Intellectual Property.

 

(a)          Schedule 5 sets forth as of the Closing Date and hereafter as
required by Section 4.7 a true and complete list of the following Intellectual
Property such Grantor owns, licenses or otherwise has the right to use: (i)
Intellectual Property that is registered or subject to applications for
registration by any Grantor, (ii) Internet Domain Names and (iii) Material
Intellectual Property and material Software and (iii) any IP Licenses or other
rights (including franchises) granted by the Grantor with respect thereto.

 

(b)          On the Closing Date, all Material Intellectual Property owned by
such Grantor is in full force and effect, subsisting, unexpired and, to such
Grantor’s knowledge, valid and enforceable and no Material Intellectual Property
has been abandoned. Except as set forth on Schedule 5 hereto, to such Grantor’s
knowledge, no breach or default of any material IP License shall be caused by
any of the following, and none of the following shall limit or impair the
ownership, use, validity or enforceability of, or any rights of such Grantor in,
any Material Intellectual Property: (i) the consummation of the transactions
contemplated by any Credit Document or (ii) any holding, decision, judgment or
order rendered by any Governmental Authority. Except as set forth on Schedule 5
hereto, there are no pending (or, to the knowledge of such Grantor, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes challenging the ownership, use, validity, enforceability of, or such
Grantor’s rights in, any Material Intellectual Property of such Grantor (other
than office actions issued in the ordinary course of prosecution of any pending
applications for patents or applications for registration of other Intellectual
Property). Except as set forth on Schedule 5 hereto, to such Grantor’s
knowledge, no Person has been or is infringing, misappropriating, diluting,
violating or otherwise impairing any Material Intellectual Property of such
Grantor. Such Grantor, and to such Grantor’s knowledge each other party thereto,
is not in material breach or default of any material IP License.

 



7

 

 

Section 3.7           Commercial Tort Claims. The only commercial tort claims of
any Grantor existing on the Closing Date (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such commercial tort claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

 

Section 3.8          Specific Collateral. None of the Collateral is, or is
proceeds or products of, farm products, as-extracted collateral,
health-care-insurance receivables or timber to be cut.

 

Section 3.9           Enforcement. No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person is
required for the exercise by Collateral Agent of its rights (including voting
rights) provided for in this Agreement or the enforcement of remedies in respect
of the Collateral pursuant to this Agreement, including the transfer of any
Collateral, except as may be required in connection with the disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally or any approvals that may be required to be obtained from
any bailees or landlords to collect the Collateral.

 

ARTICLE IV

COVENANTS

 

Each Grantor agrees with Collateral Agent to the following, until the Facility
Termination Date:

 

Section 4.1           Maintenance of Perfected Security Interest; Further
Documentation and Consents. (a) Generally. Such Grantor shall (i) not use or
knowingly permit any Collateral to be used unlawfully or in violation of any
provision of any Credit Document or any policy of insurance covering the
Collateral, and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Collateral Agent to sell,
assign, convey or transfer any Collateral if such restriction would reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(b)          Subject to Section 4.1(g), such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 3.2 and shall defend such security
interest and such priority against the claims and demands of all Persons (other
than the holders of Permitted Liens), subject to the rights of such Grantor
under the Credit Documents to dispose of the Collateral and Liens as permitted
by, or otherwise in accordance with, the terms, conditions and limitations of,
the Credit Agreement or any other Credit Document.

 

(c)          Such Grantor shall furnish to Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral as Collateral Agent may
reasonably request, which requests shall be made no more frequently than once
per calendar quarter (with such statement to be delivered no earlier than
concurrently with the Compliance Certificate in connection with the financial
statements delivered pursuant to Section 5.1(c) of the Credit Agreement), except
after the occurrence and during the continuance of an Event of Default, all in
reasonable detail and in form and substance reasonably satisfactory to
Collateral Agent.

 





8

 

  

(d)          At any time and from time to time, upon the written request of
Collateral Agent, such Grantor shall, for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
(i) promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as Collateral
Agent may reasonably request, including (A) using its commercially reasonable
efforts to secure all approvals necessary or appropriate for the assignment to
or for the benefit of Collateral Agent of any Contractual Obligation, including
any IP License, held by such Grantor and to enforce the security interests
granted hereunder and (B) executing and delivering any Control Agreements with
respect to deposit accounts and securities accounts (other than Excluded
Accounts).

  

(e)          Without limiting such Grantor’s obligations under this Agreement,
Collateral Agent and Borrower shall determine, in their reasonable discretion,
whether the costs of perfecting any Lien granted to Collateral Agent hereunder
outweighs the benefits of perfection, and to the extent Collateral Agent and
Borrower each have in any particular circumstance so determined that the costs
outweigh the benefits, such Grantor shall not be required to comply with the
applicable provision of this Article IV to cause such Lien to be perfected
(without limiting such Grantor’s other obligations under this Agreement,
including pursuant to this Article IV).

 

Section 4.2           Changes in Locations, Name, Etc. Except upon ten (10)
Business Days’ prior written notice to Collateral Agent (or such shorter period
as Collateral Agent may approve in its sole discretion) and delivery to
Collateral Agent of (a) all documents reasonably requested by Collateral Agent
to maintain the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 3
showing any additional locations at which inventory or equipment shall be kept,
such Grantor shall not do any of the following:

 

(i)          permit any inventory or equipment with an aggregate value in excess
of $350,000 to be kept at a location other than those listed on Schedule 3,
except for inventory or equipment in transit, out for repair or in possession of
employees, in each case, in the ordinary course of business.

 

(ii)         change its jurisdiction of organization or its location; or

 

(iii)        change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

Section 4.3           Pledged Collateral. (a) Delivery of Pledged Collateral.
Such Grantor shall (i) deliver to Collateral Agent, in suitable form for
transfer and in form and substance reasonably satisfactory to Collateral Agent,
(A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments and (C) all
certificates and instruments evidencing Pledged Investment Property and (ii)
maintain all other Pledged Investment Property in a Controlled Securities
Account to the extent required by the terms of this Agreement.

 

(b)          Event of Default. During the continuance of an Event of Default,
Collateral Agent shall have the right, at any time in its discretion and without
notice to the Grantor, to (i) transfer to or to register in its name or in the
name of its nominees any Pledged Collateral or any Pledged Investment Property
and (ii) exchange any certificate or instrument representing or evidencing any
Pledged Collateral or any Pledged Investment Property for certificates or
instruments of smaller or larger denominations.

 



9

 

 

(c)          Cash Distributions with respect to Pledged Collateral. Except as
provided in Article V and subject to the limitations set forth in the Credit
Agreement, such Grantor shall be entitled to receive all cash distributions paid
in respect of the Pledged Collateral.

 

(d)          Voting Rights. Except as provided in Article V, such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Credit
Document.

 

Section 4.4            Accounts.

 

(a)          Such Grantor shall not, other than in the ordinary course of
business or otherwise permitted by the Credit Documents, (i) grant any extension
of the time of payment of any account, (ii) compromise or settle any account for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any account, (iv) allow any credit or discount
on any account or (v) amend, supplement or modify any account in any manner that
could materially adversely affect the value thereof.

 

(b)          So long as an Event of Default is continuing, Collateral Agent
shall have the right to make test verifications of the accounts of any Grantor
in any manner and through any medium that it reasonably considers advisable, and
such Grantor shall furnish all such assistance and information as Collateral
Agent may reasonably require in connection therewith.

 

Section 4.5            Commodity Contracts. Such Grantor shall not have any
commodity contract with value in excess of $350,000 unless subject to a Control
Agreement.

 

Section 4.6          Delivery of Instruments and Tangible Chattel Paper and
Control of Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper. (a) If any individual amount in excess of $350,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with Section 4.3(a) and in the possession of Collateral
Agent, such Grantor shall mark all such instruments and tangible chattel paper
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Luxor Capital Group, LP,
as Collateral Agent” and, at the request of Collateral Agent, shall immediately
deliver such instrument or tangible chattel paper to Collateral Agent, duly
indorsed in a manner reasonably satisfactory to Collateral Agent.

 

(b)          Except as otherwise permitted by this Agreement or the Credit
Agreement, such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any investment property to any Person
other than Collateral Agent.

 

(c)          If such Grantor is or becomes the beneficiary of a letter of credit
that is (i) not a supporting obligation of any Collateral and (ii) in excess of
$350,000, such Grantor shall promptly, and in any event within 2 Business Days
after becoming a beneficiary, notify the Collateral Agent thereof and enter into
a Contractual Obligation with the Collateral Agent, the issuer of such letter of
credit or any nominated person with respect to the letter-of-credit rights under
such letter of credit. Such Contractual Obligation shall assign such
letter-of-credit rights to the Collateral Agent and such assignment shall be
sufficient to grant control for the purposes of Section 9-107 of the UCC (or any
similar section under any equivalent UCC). Such Contractual Obligation shall
also direct all payments thereunder to a Cash Collateral Account. The provisions
of the Contractual Obligation shall be in form and substance reasonably
satisfactory to the Collateral Agent.

 



10

 

 

(d)          If any aggregate amount in excess of $350,000 payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by electronic chattel paper, such Grantor shall take all steps
necessary to grant Collateral Agent control of all such electronic chattel paper
for the purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

 

Section 4.7          Intellectual Property. (a) On the required date for
delivery of any Compliance Certificate in connection with financial statements
delivered pursuant to Section 5.1(c) of the Credit Agreement, if any change has
been made to Schedule 5 for such Grantor, such Grantor shall provide Collateral
Agent notification thereof and the short-form intellectual property agreements
and assignments as described in this Section 4.7 and any other documents that
Collateral Agent reasonably requests with respect thereto.

 

(b)          Except as otherwise permitted under the Credit Agreement, such
Grantor shall (and shall use commercially reasonable efforts to cause all its
licensees to (1) continue to use each Trademark included in the Material
Intellectual Property in order to maintain such Trademark in full force and
effect with respect to each class of goods for which such Trademark is currently
used, free from any claim of abandonment for non-use, (2) maintain at least the
same standards of quality of products and services offered under such Trademark
as are currently maintained, (3) use such Trademark with the appropriate notice
of registration and all other notices and legends required by applicable
requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless Collateral
Agent shall obtain a perfected security interest in such other Trademark
pursuant to this Agreement, (5) not knowingly do any act or knowingly omit to do
any act whereby such Trademark included in the Material Intellectual Property
(or any goodwill associated therewith) may become destroyed, invalidated,
impaired or harmed in any way and (6) not knowingly do any act or knowingly omit
to do any act whereby (x) any Patent included in the Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, (y) any portion of the Copyrights included in the Material
Intellectual Property may become invalidated, otherwise impaired or fall into
the public domain or (z) any Trade Secret that is Material Intellectual Property
may become publicly available or otherwise unprotectable.

 

(c)          Such Grantor shall notify Collateral Agent promptly if it knows, or
has reason to know, that any application or registration for any Material
Intellectual Property owned by such Grantor may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, or of any adverse
determination or development regarding the validity or enforceability or such
Grantor’s ownership of, interest in, right to use, register, own or maintain any
such Material Intellectual Property (other than office actions issued in the
ordinary course of prosecution of any pending applications for patents or
applications for registration of other Intellectual Property), it being agreed
and understood that any Adverse Proceedings disclosed under the Credit Agreement
as of the Closing Date have satisfied this requirement. Except as shall be
consistent with commercially reasonable business judgment, such Grantor shall
take all actions that are necessary or reasonably requested by Collateral Agent
to maintain and pursue each application (and to obtain the relevant registration
or recordation) owned by such Grantor and to maintain each registration and
recordation included in the Material Intellectual Property.

 



11

 

 

(d)          Such Grantor shall not knowingly do any act or omit to do any act
reasonably expected to infringe, misappropriate, dilute, violate or otherwise
impair the Intellectual Property of any other Person, it being agreed and
understood that any Adverse Proceedings disclosed under the Credit Agreement as
of the Closing Date shall not be deemed to be a breach of this covenant. In the
event that any Material Intellectual Property of such Grantor is or has been
infringed, misappropriated, violated, diluted or otherwise impaired by a third
party, such Grantor shall take such action as it reasonably deems appropriate
under the circumstances in response thereto, including promptly bringing suit
and recovering all damages therefor, it being understood and agreed that all
actions taken by any Grantor in any Adverse Proceeding disclosed under the
Credit Agreement as of the Closing Date shall be deemed to be in compliance with
this covenant.

 

(e)          Such Grantor shall execute and deliver to Collateral Agent in form
and substance reasonably acceptable to Collateral Agent and suitable for filing
in the Applicable IP Office the short-form intellectual property security
agreements in the form attached hereto as Annex 3 for all Copyrights,
Trademarks, Patents and IP Licenses of such Grantor that are included in the
Material Intellectual Property and that are registered with the Applicable IP
Office.

 

Section 4.8           Notices. Subject to the terms of this Agreement, such
Grantor shall promptly notify the Collateral Agent in writing of its acquisition
of any material interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

 

Section 4.9           Notice of Commercial Tort Claims. Such Grantor agrees
that, if it shall acquire any interest in any commercial tort claim in excess of
$350,000 individually (whether from another Person or because such commercial
tort claim shall have come into existence), (i) such Grantor shall promptly, but
in any event, no later than concurrently with the delivery of the next
Compliance Certificate required to be delivered in connection with the financial
statements to be delivered pursuant to Section 5.1(c) of the Credit Agreement
after which such commercial tort claim was acquired, deliver to Collateral
Agent, in each case in form and substance reasonably satisfactory to Collateral
Agent, a notice of the existence and nature of such commercial tort claim and a
supplement to Schedule 1 containing a specific description of such commercial
tort claim, (ii) Section 2.1 shall apply to such commercial tort claim and (iii)
such Grantor shall execute and deliver to Collateral Agent, in each case in form
and substance reasonably satisfactory to Collateral Agent, any document, and
take all other action, deemed by Collateral Agent to be reasonably necessary or
appropriate for Collateral Agent to obtain, on behalf of the Secured Parties, a
perfected security interest having at least the priority set forth in
Section 3.2 in all such commercial tort claims. Any supplement to Schedule 1
delivered pursuant to this Section 4.9 shall, after the receipt thereof by
Collateral Agent, become part of Schedule 1 for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.

 

ARTICLE V

Remedial Provisions

 

Section 5.1           Code and Other Remedies. (a) UCC Remedies. During the
continuance of an Event of Default, Collateral Agent may exercise, in addition
to all other rights and remedies granted to it in this Agreement and in any
other instrument or agreement securing, evidencing or relating to any Secured
Obligation, all rights and remedies of a secured party under the UCC or any
other applicable law.

 

(b)          Disposition of Collateral. To the maximum extent permitted by law,
without limiting the generality of the foregoing, Collateral Agent may, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), during the continuance of any
Event of Default (personally or through its agents or attorneys), (i) enter upon
the premises where any Collateral is located, without any obligation to pay
rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on Collateral Agent’s claim or action, (ii) collect, receive,
appropriate and realize upon any Collateral and (iii) sell, assign, convey,
transfer, grant option or options to purchase and deliver any Collateral (enter
into Contractual Obligations to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Collateral Agent shall
have the right, upon any such public sale or sales and, to the extent permitted
by the UCC and other applicable requirements of Law, upon any such private sale,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption of any Grantor, which right or equity is hereby waived
and released.

 



12

 

 

(c)          Management of the Collateral. Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at Collateral Agent’s
request, it shall assemble the Collateral and make it available to Collateral
Agent at places that Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere, (ii) without limiting the foregoing, Collateral
Agent also has the right to require that each Grantor store and keep any
Collateral pending further action by Collateral Agent and, while any such
Collateral is so stored or kept, provide such guards and maintenance services as
shall be reasonably necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Collateral Agent is able to sell,
assign, convey or transfer any Collateral, Collateral Agent shall have the right
to hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Collateral Agent and (iv) Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of Collateral Agent’s remedies (for the benefit of
the Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. Collateral Agent shall not have any obligation
to any Grantor to maintain or preserve the rights of any Grantor as against
third parties with respect to any Collateral while such Collateral is in the
possession of Collateral Agent.

 

(d)          Application of Proceeds. Collateral Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 5.1, after deducting
all reasonable and documented costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any Collateral
or in any way relating to the Collateral or the rights of Collateral Agent and
any other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by Collateral Agent of any other amount required by any requirement of
Law, need Collateral Agent account for the surplus, if any, to any Grantor.

 

(e)          Direct Obligation. Neither Collateral Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, any other Credit Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of Collateral Agent and any
other Secured Party under any Credit Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against Collateral Agent or any
other Secured Party, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 



13

 

 

(f)           Commercially Reasonable. To the extent that applicable
requirements of Law impose duties on Collateral Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for Collateral Agent to do any of the following:

 

(i)          fail to incur significant costs, expenses or other liabilities
reasonably deemed as such by Collateral Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

 

(ii)         fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other requirements of Law, fail to obtain Permits or other consents
for the collection or disposition of any Collateral;

 

(iii)        fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

 

(iv)        advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)         exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
Collateral Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist Collateral Agent in the collection
or disposition of any Collateral, or utilize internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

 

(vi)        dispose of assets in wholesale rather than retail markets;

 

(vii)       disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

 

(viii)      purchase insurance or credit enhancements to insure Collateral Agent
against risks of loss, collection or disposition of any Collateral or to provide
to Collateral Agent a guaranteed return from the collection or disposition of
any Collateral.

 

Each Grantor acknowledges that the purpose of this Section 5.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 5.1. Without limitation
upon the foregoing, nothing contained in this Section 5.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Collateral Agent that
would not have been granted or imposed by this Agreement or by applicable
requirements of Law in the absence of this Section 5.1.

 



14

 

 

(g)          IP Licenses. For the purpose of enabling Collateral Agent to
exercise rights and remedies under this Section 5.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) after the occurrence and during the continuance of an Event of
Default, at such time as Collateral Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to Collateral Agent, for
the benefit of the Secured Parties, (i) to the extent permitted under any
applicable license, an irrevocable, nonexclusive, worldwide license (exercisable
without payment of royalty or other compensation to such Grantor), including in
such license the right to sublicense, use and practice any Intellectual Property
now owned or hereafter acquired by such Grantor constituting Collateral and
access to all media in which any of the licensed items may be recorded or stored
and access to all Software and programs constituting Collateral used for the
compilation or printout thereof and (ii) an irrevocable license (without payment
of rent or other compensation to such Grantor) to use, operate and occupy all
real Property owned, operated, leased, subleased or otherwise occupied by such
Grantor constituting Collateral.

 

Section 5.2           Accounts and Payments in Respect of General Intangibles.
(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by Collateral Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to Collateral Agent, in a
Cash Collateral Account, subject to withdrawal by Collateral Agent as provided
in Section 5.4. Until so turned over, such payment shall be held by such Grantor
in trust for Collateral Agent, segregated from other funds of such Grantor. Each
such deposit of proceeds of accounts and payments in respect of general
intangibles shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

 

(b)          At any time during the continuance of an Event of Default:

 

(i)          each Grantor shall, upon Collateral Agent’s request, deliver to
Collateral Agent all original and other documents evidencing, and relating to,
the Contractual Obligations and transactions that gave rise to any account or
any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to Collateral Agent and that
payments in respect thereof shall be made directly to Collateral Agent;

 

(ii)         Collateral Agent may, without notice, limit or terminate the
authority of a Grantor to collect its accounts or amounts due under general
intangibles or any thereof and, in its own name or in the name of others,
communicate with account debtors to verify with them to Collateral Agent’s
satisfaction the existence, amount and terms of any account or amounts due under
any general intangible. In addition, Collateral Agent may at any time enforce
such Grantor’s rights against such account debtors and obligors of general
intangibles; and

 

(iii)        each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by Collateral Agent to
ensure any Internet Domain Name is registered.

 



15

 

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Credit Document or
the receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 5.3           Pledged Collateral. (a) Voting Rights. During the
continuance of an Event of Default, upon notice by Collateral Agent to the
relevant Grantor or Grantors, Collateral Agent or its nominee may exercise (A)
any voting, consent, corporate and other right pertaining to the Pledged
Collateral at any meeting of shareholders, partners or members, as the case may
be, of the relevant issuer or issuers of Pledged Collateral or otherwise and (B)
any right of conversion, exchange and subscription and any other right,
privilege or option pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
Pledged Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Collateral Agent may
determine), all without liability except to account for property actually
received by it; provided, however, that Collateral Agent shall have no duty to
any Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(b)          Proxies. In order to permit Collateral Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder during the continuance of an Event of Default, (i) each
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Collateral Agent all such proxies, dividend payment orders and
other instruments as Collateral Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, such Grantor hereby
grants to Collateral Agent an irrevocable proxy to vote all or any part of the
Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) and which proxy shall only terminate upon the
Facility Termination Date.

 

(c)          Authorization of Issuers. Each Grantor hereby expressly and
irrevocably authorizes and instructs, without any further instructions from such
Grantor, each issuer of any Pledged Collateral pledged hereunder by such Grantor
to (i) comply with any instruction received by it from Collateral Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby or the Credit Agreement,
pay any dividend or make any other payment with respect to the Pledged
Collateral directly to Collateral Agent.

 



16

 

 

Section 5.4            Proceeds to be Turned over to and Held by Collateral
Agent. Upon the occurrence and during the continuation of an Event of Default,
unless otherwise expressly provided in the Credit Agreement or this Agreement,
all proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to Collateral Agent in the
exact form received (with any necessary endorsement). All such proceeds of
Collateral and any other proceeds of any Collateral received by Collateral Agent
in cash or Cash Equivalents shall be held by Collateral Agent in a Cash
Collateral Account. All proceeds being held by Collateral Agent in a Cash
Collateral Account (or by such Grantor in trust for Collateral Agent) shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in the Credit
Agreement.

 

Section 5.5            Sale of Pledged Collateral. (a) Each Grantor recognizes
that Collateral Agent may be unable to effect a public sale of any Pledged
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Collateral Agent shall be under no obligation to delay a sale
of any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register such securities for public sale under the Securities Act or
under applicable state securities laws even if such issuer would agree to do so.

 

(b)          Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of any portion of the Pledged Collateral pursuant to Section 5.1 and
this Section 5.5 valid and binding and in compliance with all applicable
requirements of Law. Each Grantor further agrees that a breach of any covenant
contained herein will cause irreparable injury to Collateral Agent and other
Secured Parties, that Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained herein shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defense against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred and is then continuing under
the Credit Agreement or that the Facility Termination Date has occurred. Each
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by Collateral
Agent.

 

Section 5.6            Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by Collateral Agent or any other Secured Party to
collect such deficiency.

 

ARTICLE VI

Collateral Agent

 

Section 6.1          Collateral Agent’s Appointment as Attorney-in-Fact. (a)
Each Grantor hereby irrevocably constitutes and appoints Collateral Agent and
any Related Person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Credit Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Credit Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Collateral Agent and its Related Persons the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the following
(in the case of licensed Intellectual Property, subject to the terms, conditions
and limitations of any contract or agreement to which any such Grantor is a
party with respect to such Collateral or any part thereof) when an Event of
Default shall be continuing:

 



17

 

 

(i)          in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Collateral Agent for the purpose of collecting any such moneys
due under any account or general intangible or with respect to any other
Collateral whenever payable;

 

(ii)         in the case of any Intellectual Property owned by or licensed to
the Grantors constituting Collateral, execute, deliver and have recorded any
document that Collateral Agent may request to evidence, effect, publicize or
record Collateral Agent’s security interest in such Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

 

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);

 

(iv)        execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or

 

(v)         (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to
Collateral Agent or as Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as Collateral
Agent may deem appropriate, (G) assign any Intellectual Property owned by the
Grantors or, to the extent permitted under the applicable agreement, any IP
Licenses of the Grantors throughout the world on such terms and conditions and
in such manner as Collateral Agent shall in its sole discretion determine (in
the case of licensed Intellectual Property, subject to the terms, conditions and
limitations of any IP License to which the Grantor is a party with respect to
Collateral or any part thereof), including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
sell, assign, convey, transfer or grant a Lien on, make any Contractual
Obligation with respect to and otherwise deal with, any Collateral as fully and
completely as though Collateral Agent were the absolute owner thereof for all
purposes and do, at Collateral Agent’s option, at any time or from time to time,
all acts and things that Collateral Agent deems necessary to protect, preserve
or realize upon any Collateral and the Secured Parties’ security interests
therein and to effect the intent of the Credit Documents, all as fully and
effectively as such Grantor might do.

 



18

 

 

(vi)        If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

 

(b)          The reasonable and documented out-of-pocket expenses of Collateral
Agent incurred in connection with actions undertaken as provided in this Section
6.1, together with interest thereon at a rate set forth in, and in accordance
with, Section 2.6 of the Credit Agreement, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to Collateral Agent on demand.

 

(c)          Each Grantor hereby ratifies, to the maximum extent permitted by
applicable law, all that said attorneys shall lawfully do or cause to be done by
virtue of this Section 6.1. All powers, authorizations and agencies contained in
this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released
(or, if earlier, with respect to any particular Collateral, until termination of
Collateral Agent’s security interest with respect thereto as provided in Section
7.2).

 

Section 6.2           Authorization to File Financing Statements. Each Grantor
authorizes Collateral Agent and its Related Persons, at any time and from time
to time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as Collateral Agent reasonably determines
appropriate to perfect, or continue or maintain perfection of, the security
interests of Collateral Agent under this Agreement, and such financing
statements and amendments may describe the Collateral covered thereby as “all
assets of the debtor” or words of similar import. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Such Grantor also hereby ratifies its authorization for Collateral
Agent to have filed any initial financing statement or amendment thereto under
the UCC (or other similar laws) in effect in any jurisdiction if filed prior to
the date hereof.

 

Section 6.3           Authority of Collateral Agent. Each Grantor acknowledges
that the rights and responsibilities of Collateral Agent under this Agreement
with respect to any action taken by Collateral Agent or the exercise or
non-exercise by Collateral Agent of any option, voting right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between Collateral Agent and the other Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between Collateral
Agent and the Grantors, Collateral Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

 

Section 6.4           Duty; Obligations and Liabilities. (a) Duty of Collateral
Agent. Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as Collateral Agent deals with similar property for its
own account. The powers conferred on Collateral Agent hereunder are solely to
protect Collateral Agent’s interest in the Collateral and shall not impose any
duty upon Collateral Agent to exercise any such powers. Collateral Agent shall
be accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. In addition, Collateral Agent shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by Collateral Agent in good faith.

 



19

 

 

(b)          Obligations and Liabilities with respect to Collateral. No Secured
Party and no Related Person thereof shall be liable for failure to demand,
collect or realize upon any Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on Collateral
Agent hereunder shall not impose any duty upon any other Secured Party to
exercise any such powers. The other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

 

ARTICLE VII

Miscellaneous

 

Section 7.1            Reinstatement. Each Grantor agrees that, if any payment
made by any Credit Party or other Person and applied to the Secured Obligations
is at any time annulled, avoided, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing, such Lien, other Collateral or provision shall be reinstated in full
force and effect and such prior release, termination, cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

 

Section 7.2            Release of Collateral. (a) At the time provided in
subsection 9.8(b)(ii)(z) of the Credit Agreement, the Collateral shall
automatically be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. Each Grantor is hereby
authorized to file UCC amendments at such time evidencing the termination of the
Liens so released. At the request of any Grantor following any such termination,
Collateral Agent shall promptly deliver to such Grantor any Collateral of such
Grantor held by Collateral Agent hereunder and promptly execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.

 



20

 

 

(b)          If Collateral Agent shall be directed or permitted pursuant to
Section 9.8(b) of the Credit Agreement to release any Lien or any Collateral,
such Collateral shall be released from the Lien created hereby to the extent
provided under, and subject to the terms and conditions set forth in, such
subsection. In connection therewith, Collateral Agent, at the request of any
Grantor, shall execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such release, including delivery of
any such released Collateral held by or in the possession of Collateral Agent.

 

(c)          At the time provided in Section 9.8(b) of the Credit Agreement (and
subject to the conditions therein) and at the request of Borrower, a Grantor
shall be released from its obligations hereunder in the event that all the
Capital Stock of such Grantor shall be sold to any Person that is not an
Affiliate of Holdings, a Borrower and the Subsidiaries of a Borrower in a
transaction permitted by the Credit Documents.

 

Section 7.3           Independent Obligations. The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations. If any Secured Obligation or Guaranteed Obligation is
not paid when due (after giving effect to any grace period), or upon the
occurrence and during the continuance of any Event of Default, Collateral Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor and any Collateral to collect and recover the full amount of any
Secured Obligation or Guaranteed Obligation then due, without first proceeding
against any other Grantor, any other Credit Party or any other Collateral and
without first joining any other Grantor or any other Credit Party in any
proceeding.

 

Section 7.4           No Waiver by Course of Conduct. No Secured Party shall by
any act (except by a written instrument pursuant to Section 7.5), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

 

Section 7.5           Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 10.5 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Collateral Agent and each Grantor
directly affected thereby.

 

Section 7.6           Additional Grantors; Additional Pledged Collateral. (a)
Joinder Agreements. If, at the option of a Borrower or as required pursuant to
Section 5.10 of the Credit Agreement, a Borrower shall cause any Subsidiary that
is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute
and deliver to Collateral Agent a Joinder Agreement substantially in the form of
Annex 2 and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the Closing
Date.

 

(b)          Pledge Amendments. To the extent any Pledged Collateral has not
been delivered as of the Closing Date, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex 1
(each, a “Pledge Amendment”). Such Grantor authorizes Collateral Agent to attach
each Pledge Amendment to this Agreement.

 



21

 

 

Section 7.7           Notices. All notices, requests and demands to or upon
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.1 of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
Borrower’s notice address set forth in Appendix B to the Credit Agreement.

 

Section 7.8           Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of each Secured Party and their successors and assigns; provided, however, that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of Collateral Agent.

 

Section 7.9           Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic mail as
a “.pdf” or “.tif” attachment shall be as effective as delivery of a manually
executed counterpart hereof.

 

Section 7.10         Severability. Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 

Section 7.11         Governing Law. This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

Section 7.12         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THE TRANSACTION HEREUNDER, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 7.12 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

22

 

 

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 10.8 OF THE CREDIT
AGREEMENT.

 

[SIGNATURE PAGES FOLLOW]

 

23

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

  WAITR INC., a Delaware corporation, as a Grantor         By: /s/ Christopher
Meaux   Name: Christopher Meaux   Title:  Chief Executive Officer       WAITR
INTERMEDIATE HOLDINGS, LLC,  a Delaware limited liability company, as a Grantor
        By: /s/ Steven Scheinthal   Name: Steven Scheinthal   Title: President
and Secretary

 

Pledge and Security Agreement

 

 

 

 

ACCEPTED AND AGREED   as of the date first above written:       LUXOR CAPITAL
GROUP, LP, as Collateral Agent         By: /s/ Norris Nissim   Name: Norris
Nissim   Title:  General Counsel  

 

Pledge and Security Agreement

 

 

 

 

ANNEX 1

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of __________ __, 20__, is delivered pursuant to
Section 7.6 of the Pledge and Security Agreement, dated as of November 15, 2018,
by Waitr Inc., a Delaware corporation (“Borrower”), the undersigned Grantor and
the other Affiliates of Borrower from time to time party thereto as Grantors in
favor of Luxor Capital Group, LP, as Collateral Agent for the Secured Parties
referred to therein (as such agreement may be amended, restated, supplemented
and/or otherwise modified from time to time, the “Pledge and Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Pledge and Security Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 3.1, 3.2, 3.4 and 3.9 of the Pledge and
Security Agreement is true and correct as of the date hereof as if made on and
as of such date.

 

  [GRANTOR]         By:               Name:   Title:

 

 A1-1 

 

Annex 1-A

 

PLEDGED STOCK

 

ISSUER   CLASS   CERTIFICATE
NO(S).   PAR VALUE   NUMBER OF
SHARES, UNITS OR
INTERESTS                                                      

 

PLEDGED DEBT INSTRUMENTS

 

ISSUER   DESCRIPTION OF
DEBT   CERTIFICATE
NO(S).   FINAL
MATURITY   PRINCIPAL
AMOUNT                                                      

 

 A1-2 

 

 

ACKNOWLEDGED AND AGREED   as of the date first above written:       LUXOR
CAPITAL GROUP, LP, as Collateral Agent         By:                 Name:  
Title:    

 

 A1-3 

 

 

ANNEX 2

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of _________ __, 20__, is delivered pursuant to
Section 7.6 of the Pledge and Security Agreement, dated as of November 15, 2018,
by Waitr Inc., a Delaware corporation (“Borrower”) and the Affiliates of
Borrower from time to time party thereto as Grantors in favor of Luxor Capital
Group, LP, as Collateral Agent for the Secured Parties referred to therein (as
such agreement may be amended, restated, supplemented and/or otherwise modified
from time to time, the “Pledge and Security Agreement”). Capitalized terms used
herein without definition are used as defined in the Pledge and Security
Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.6 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to Collateral Agent for the benefit of the Secured
Parties, and grants to Collateral Agent for the benefit of the Secured Parties a
lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of the undersigned and expressly assumes all
obligations and liabilities of a Grantor thereunder. The undersigned hereby
agrees to be bound as a Grantor for the purposes of the Pledge and Security
Agreement.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 5 to the Pledge and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Pledge and Security
Agreement and that the Collateral listed on Annex 1-A to this Joinder Agreement
shall be and become part of the Collateral referred to in the Pledge and
Security Agreement and shall secure all Secured Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III of the Pledge and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

This Joinder Agreement and the rights and obligations of the parties hereto
shall be governed by, and in construed in accordance with, the laws of the State
of New York.

 

 A2-1 

 

 

IN WITNESS WHEREOF, the undersigned has caused this joinder agreement to be duly
executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTOR]         By:                 Name:   Title:

 

 A2-2 

 

 

ACKNOWLEDGED AND AGREED   as of the date first above written:       [EACH
GRANTOR PLEDGING   ADDITIONAL COLLATERAL]         By:                  Name:  
Title:       LUXOR CAPITAL GROUP, LP, as Collateral Agent         By:     Name:
  Title:    

 

 A2-3 

 

 

ANNEX 3
TO
PLEDGE AND SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 20__, is made by _____________________ (the “Grantor”), in favor of Luxor
Capital Group, LP (“Luxor Capital”), as collateral agent (in such capacity,
together with its successors and permitted assigns, the “Collateral Agent”) for
the Lenders (as defined in the Credit Agreement referred to below) and the other
Secured Parties.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit and Guaranty Agreement, dated as of November 15,
2018 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Waitr Inc., a Delaware
corporation (the “Borrower”), Waitr Intermediate Holdings, LLC, a Delaware
limited liability company (“Holdings”), the other Credit Parties (as defined in
the Credit Agreement), the Lenders from time to time party thereto and Luxor
Capital, as administrative agent and collateral agent for the Lenders, the
Lenders have severally agreed to make an extension of credit to Borrower upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, in connection with the Credit Agreement, each Credit Party has executed
and delivered that certain Pledge and Security Agreement, dated as of November
15, 2018 in favor of Collateral Agent for the benefit of the Secured Parties (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Pledge and Security Agreement”); and

 

WHEREAS, the Grantor is party to the Pledge and Security Agreement pursuant to
which the Grantor is required to execute and deliver this [Copyright] [Patent]
[Trademark] Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extension of credit to Borrower thereunder, the
Grantor hereby agrees with Collateral Agent as follows:

 

Section 1.          Defined Terms. Capitalized terms used herein without
definition are used as defined in the Pledge and Security Agreement.

 

Section 2.          Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral. The Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Grantor, hereby
mortgages, pledges and hypothecates to Collateral Agent for the benefit of the
Secured Parties, and grants to Collateral Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of the Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):

 

(a)          [all of its Copyrights and all IP Licenses providing for the grant
by or to such Grantor of any right under any Copyright, including, without
limitation, those referred to on Schedule 1 hereto;

 



 



1 Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 



 A3-1 

 

 

(b)          all renewals, reversions and extensions of the foregoing; and

 

(c)          all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)          [all of its Patents and all IP Licenses providing for the grant by
or to such Grantor of any right under any Patent, including, without limitation,
those referred to on Schedule 1 hereto;

 

(b)          all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

 

(c)          all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)           [all of its Trademarks and all IP Licenses providing for the grant
by or to such Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)          all renewals and extensions of the foregoing;

 

(c)          all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and

 

(d)          all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

; provided, however, that the [Copyright] [Patent] [Trademark] Collateral being
assigned hereunder shall not be construed as a current assignment but rather as
a security interest that provides the Secured Parties such rights as are
provided to holders of security interests under applicable law.

 

Section 3.          Pledge and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Collateral Agent pursuant
to the Pledge and Security Agreement and each Grantor hereby acknowledges and
agrees that the rights and remedies of Collateral Agent with respect to the
security interest in the [Copyright] [Patent] [Trademark] Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

Section 4.         Grantor Remains Liable. The Grantor hereby agrees that,
anything herein to the contrary notwithstanding, the Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their [Copyrights]
[Patents] [Trademarks] and IP Licenses subject to a security interest hereunder.

 



 A3-2 

 

 

Section 5.          Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

Section 6.          Governing Law. This [Copyright] [Patent] [Trademark]
Security Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

[SIGNATURE PAGES FOLLOW]

 

 A3-3 

 

 

IN WITNESS WHEREOF, the Grantor has caused this [Copyright] [Patent] [Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

  Very truly yours,       [GRANTOR], as Grantor         By:                 
Name:   Title:

 

ACCEPTED AND AGREED   as of the date first above written:       LUXOR CAPITAL
GROUP, LP, as Collateral Agent         By:             Name:   Title:    

 

 

 A3-4 

 

 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

1.REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 

[Include Registration Number and Date]

 

2.[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

 

[Include Application Number and Date]

 

3.IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 



 

 